    Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 1 of 19 PageID: 394



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



      IRYNA PASTAVALAVA,
                                             1:19-cv-09211-NLH
              Plaintiff,
                                             OPINION
      v.

      ALEJANDRO MAYORKAS, Acting
      Secretary of Homeland
      Security, 1 et al.,

               Defendants.


APPEARANCES:

TATIANA S. ARISTOVA
KHAVINSON & ASSOCIATES PC
10 SCHALK'S CROSSING ROAD
SUITE 501-295
PLAINSBORO, NJ 08536

        On behalf of Plaintiff

ENES HAJDARPASIC
UNITED STATES ATTORNEY’S OFFICE
DISTRICT OF NEW JERSEY
970 BROAD ST
NEWARK, NJ 07102

        On behalf of Defendants


HILLMAN, District Judge

        This is an action pursuant to the Immigration and


1 Plaintiff filed her complaint on April 2, 2019. Alejandro
Mayorkas was appointed to serve as the Secretary of the
Department of Homeland Secretary by President Biden on February
1, 2021.
    Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 2 of 19 PageID: 395



Nationality Act (“INA”) § 310(c), 8 U.S.C. § 1421(c), seeking

review of a decision by the United States Citizenship and

Immigration Services (“USCIS”) to deny the application for

United States citizenship by Plaintiff Iryna Pastavalava, who is

a lawful permanent resident (“LPR”) of the United States.

        Currently pending before the Court is Plaintiff’s motion

for summary judgment, and Defendants’ cross-motion for summary

judgment. 2     For the reasons expressed below, the Court will deny

Plaintiff’s motion and grant Defendants’ motion.

                                   BACKGROUND

        On December 18, 2004, Plaintiff, who is a citizen of

Belarus, married her prior spouse.           They divorced on July 7,

2006.     On August 11, 2006, Plaintiff filed, though counsel, a

Form I-360, Petition for Amerasian, Widow(er) or Special

Immigration, pursuant to section 204(a)(1) of the Immigration

and Nationality Act, as amended by the Battered Immigrant Women


2 This Court denied Plaintiff’s first motion for summary judgment
because it did not include “a statement of material facts not in
dispute” in accordance with L. Civ. R. 56.1(a), and it failed to
attach any documentation to support her claims, including
documents such as her applications to USCIS, USCIS’s denial of
her N-400, and a personal declaration or affidavit to attest to
the factual assertions in her brief. (Docket No. 19.)
Plaintiff refiled her motion in compliance with the Rules and
this Court’s Opinion (Docket No. 22), and Defendants filed a
responsive cross-motion for summary judgment (Docket No. 24).
Also pending is Defendants’ motion to seal several of their
exhibits submitted in support of their opposition to Plaintiff’s
summary judgment motion. (Docket No. 26.) Defendants’ motion
to seal will be addressed in a separate Order.
                                        2
    Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 3 of 19 PageID: 396



Protection Act of 2000 (“Form I-360”) seeking classification as

the battered or abused ex-spouse of a United States citizen.

Plaintiff’s I-360 petition was accepted by USCIS on September

20, 2006.

        Plaintiff married her current spouse on September 18, 2006.

Under the governing regulations, remarriage prior to the

approval of the Form I-360 is a statutory basis for the denial

of a self-petition. 3       Remarriage prior to the approval of the

Form I-360 is also a statutory basis for automatically revoking

an approved self-petition.

        On February 21, 2008, USCIS approved the Form I-360

classifying her as she requested.           On September 30, 2010, USCIS

approved Plaintiff’s Form I-485, application for adjustment to

lawful permanent resident (“Form I-485”), even though Plaintiff

was ineligible to adjust by virtue of her remarriage during the

pendency of her I-360.        On November 20, 2018, USCIS, recognizing

the prior error, denied Plaintiff’s Form N-400 application for

naturalization (“N-400”) determining her to have been ineligible

to adjust, and thus ineligible to naturalize.             On February 28,

2019, USCIS affirmed its decision.




3 The history of and statutory framework for a so-called “self-
petition” is set forth below. See infra pp. 7-12.


                                        3
    Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 4 of 19 PageID: 397



        Plaintiff filed a five-count complaint against USCIS 4

claiming, among other things, that she was not aware of the

requirement not to marry, and USCIS never advised her of the

requirement not to marry, neither in the I-360 receipt, nor in

the request for evidence with regard to the I-360 petition.

Plaintiff claims that if USCIS believed that the I-360 was

approved in error, form I-485 should have been denied at that

time.

        Plaintiff argues that USCIS should now be estopped from

claiming that Plaintiff’s I-485 petition was approved in error

because (1) she was completely truthful in all of her

applications, (2) USCIS never advised her of the requirement not

to marry or of the requirement to keep USCIS updated as to her

marital status, and (3) USCIS had approved Plaintiff’s form I-

485 Application to Adjust status, with full knowledge and

complete disclosure of Plaintiff’s marital status.

        Additionally, Plaintiff also asserts that the requirement

that I-360 self-petitioning applicants must remain unmarried for

the duration of their I-360 proceedings, which may last for




4 The named defendants are the Secretary of the Department of
Homeland Security, the Director of the U.S. Citizenship and
Immigration Services, and the District Director, U.S.
Citizenship and Immigration Services, Mt. Laurel, NJ. The
holder of each of these positions has changed since Plaintiff
filed her complaint. For ease of reference, the Court will
refer to the defendants as “USCIS” or “Defendant.”
                                        4
 Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 5 of 19 PageID: 398



years as shown by her situation, is invalid and unlawful, is

unconstitutional, and infringes upon one of the most fundamental

constitutional rights - the right to marry.

     Plaintiff further claims that USCIS’s denial of her N-400

naturalization application violates the U.S. Constitution’s

prohibition against cruel and unusual punishment.          Plaintiff

claims that she had an extremely damaging experience in her

prior marriage, which led to her filing of the I-360 petition.

Plaintiff claims that it took her a long time to recover and put

her life back together with the help of her current husband.

     Plaintiff further explains that her second marriage was not

entered into for any immigration purposes because her current

husband was a lawful permanent resident at the time of the

marriage, he was not trying to receive any immigration benefit

via this marriage, and he is now a citizen of the United States.

Plaintiff claims that the decision to marry was essential to her

pursuit of happiness and the perpetual denial of her right to

seek U.S. citizenship constitutes a cruel and unusual punishment

for her bona fide ignorance of the legal requirements relating

to form I-360 petitions and for the exercise of her

constitutional right to marry.

     Plaintiff requests that the Court vacate the decision by

USCIS as arbitrary and capricious, an abuse of discretion, and

otherwise inconsistent with the law, and remand to the District

                                     5
 Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 6 of 19 PageID: 399



Director for a proper decision in conformance with the law.

Alternatively, Plaintiff seeks that this Court conduct a de novo

hearing on her application for naturalization.

                                DISCUSSION

     A.    Subject Matter Jurisdiction

     Subject matter jurisdiction is premised on 28 U.S.C. §

1331; 5 U.S.C. § 706(2)(a); 5 U.S.C. § 702; 8 U.S.C. § 1421(c);

28 U.S.C. § 1361; and the Administrative Procedures Act, 5

U.S.C. § 551, 702, 706(2)(a).

     B.    Standard for Summary Judgment

     Summary judgment is appropriate where the Court is

satisfied that the materials in the record, including

depositions, documents, electronically stored information,

affidavits or declarations, stipulations, admissions, or

interrogatory answers, demonstrate that there is no genuine

issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.         Celotex Corp. v.

Catrett, 477 U.S. 317, 330 (1986); Fed. R. Civ. P. 56(a).            If

review of cross-motions for summary judgment reveals no genuine

issue of material fact, then judgment may be entered in favor of

the party deserving of judgment in light of the law and

undisputed facts.     See Iberia Foods Corp. v. Romeo Jr., 150 F.3d

298, 302 (3d Cir. 1998) (citation omitted).



                                     6
    Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 7 of 19 PageID: 400



        C.    Analysis

        The facts of this case present a compelling narrative of a

female immigrant who overcame an abusive relationship through

the support of new spouse, an immigrant himself and now a

naturalized citizen, resulting in the birth of a son.              As

Plaintiff describes herself, she is a person of good moral

character, is employed, pays taxes, and has no criminal record

while being a lawful permanent resident of the United States.

The Court has no reason to doubt that Plaintiff would continue

on that positive path as a citizen of the United States.

        The resolution of Plaintiff’s claims, however, may not be

resolved on this Court’s perception of whether Plaintiff would

make a good citizen.        Rather, Plaintiff’s claims hinge on the

application of the applicable statutes enacted by Congress and

the determination of whether Defendant violated those statutes

by denying Plaintiff’s naturalization application.              The Court

finds that Defendant properly applied the applicable laws in

denying Plaintiff’s petition for naturalization and will grant

its motion for summary judgment.

        Defendant’s brief sets forth the statutory framework for

Plaintiff’s self-petitioning naturalization application. 5

(Docket No. 24-1 at 9-11.)         Congress first granted an abused


5 As Plaintiff did not file any response to Defendant’s brief,
this recitation of the applicable statutes is uncontested.
                                        7
 Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 8 of 19 PageID: 401



spouse the ability to self-petition in 1994, when it enacted the

Violent Crime Control and Law Enforcement Act of 1994, Pub, L,

103-322, 108 Stat 1796 (Sep. 13, 1994).         Section 40701, located

in Subtitle G, amended section 204 of the INA (8 U.S.C. § 1154)

to permit an abused spouse and children of a United States

citizen or lawful permanent resident to file a petition for

immigrant status.     Congress observed the following:

     Under current law only the United States citizen or lawful
     permanent resident spouse is authorized to file a relative
     petition, and this spouse maintains full control over the
     petitioning process. He or she may withdraw the petition at
     any time for any reason. The purpose of permitting self-
     petitioning is to prevent the citizen or resident from
     using the petitioning process as a means to control or
     abuse an alien spouse.

H.R. Rep. 103-395, 1993 WL 484760 at p. 41.

     Under the amended section 204 of the INA, § 1154, an abused

alien spouse would no longer have to rely on her abusive U.S.

citizen or lawful permanent resident spouse to petition for

immigrant status on her behalf.       On March 26, 1996, the legacy

Immigration and Naturalization Service (INS), predecessor to the

USCIS, promulgated an interim rule to implement the changes

mandated by section 40701 of the Violent Crime Control and Law

Enforcement Act of 1994.      The rule outlined the various

provisions for abused spouses of U.S. citizens and lawful

permanent residents to file a self-petition.         In explaining the

interim rule, the legacy INS stated the following:


                                     8
 Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 9 of 19 PageID: 402



     The rule further provides, however, that a pending spousal
     self-petition will be denied or an approved self-petition
     will be revoked if the self-petitioner chooses to remarry
     before becoming a lawful permanent resident. By remarrying,
     the self-petitioner has established a new spousal
     relationship and has shown that he or she no longer needs
     the protections of section 40701 of the Crime Bill to
     equalize the balance of power in the relationship with the
     abuser.

The implementing regulatory language at 8 C.F.R. §

204.2(c)(1)(ii) states:

     The self-petitioning spouse must be legally married to the
     abuser when the petition is properly filed with the
     Service. A spousal self-petition must be denied if the
     marriage to the abuser legally ended through annulment,
     death, or divorce before that time. After the self-
     petition has been properly filed, the legal termination of
     the marriage will have no effect on the decision made on
     the self-petition. The self-petitioner's remarriage,
     however, will be a basis for the denial of a pending self-
     petition.

     Finally, the interim rule at 8 C.F.R. § 205.1(a)(3)(i)(E)

established that approval of a self-petition made under section

204 of the INA is automatically revoked as of the

date of approval: “Upon the remarriage of the spouse of an

abusive citizen or lawful permanent resident of the United

States when the spouse has self-petitioned under section

204(a)(l)(A)(iii) or 204(a)(J)(B)(ii) of the Act.”

     In 2000, Congress further amended section 204 of the INA by

enacting the Victims of Trafficking and Violence Protection Act

of 2000 (VTVPA), Pub. 1. 106- 386, 114 Stat. 1464 (Oct. 28,

2000).   Division B of that Act contained the Violence Against


                                     9
Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 10 of 19 PageID: 403



Women Act of 2000 (VAWA 2000).      Pursuant to VAWA 2000 and the

VTVPA, seven groups of battered aliens became eligible to self-

petition for classification as immediate relatives or preference

immigrants under sections 204(a)(l)(A)(iii) or (iv), or

204(a)(l)(B)(ii) or (iii) of the Act.

     The Battered Immigrant Women Protection Act of 2000 is

contained within the VTVPA.      VTVPA § 1501.     In VTVPA § 1502(a),

Congress made three findings.      First, it found that the goal of

VAWA 1994 was to remove immigration laws as a barrier that kept

battered immigrant women and children locked in abusive

relationships.    VTVPA § 1502(a)(1).     Second, it found that

providing battered immigrant women and children with protection

from deportation freed them to cooperate with law enforcement

and prosecutors, without fear that the abuser would retaliate by

withdrawing or threatening to withdraw access to an immigration

benefit under the abuser's control.       VTVPA § l502(a)(2).      Third,

Congress found that there are several groups of battered women

and children who do not have access to the immigration

protections of VAWA 1994.      VTVPA §l503(a)(3).

     Thus, VTVPA §§ 1503(b) & (c) amended section 204 of the INA

to permit an abused alien spouse, who had already terminated her

marriage to the abusive U.S. citizen or lawful permanent

resident, to self-petition, provided that the alien demonstrated

a connection between the legal termination of the marriage

                                    10
Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 11 of 19 PageID: 404



within the past two years and battering or extreme cruelty by

the spouse.   Sections 204(a)(1)(A)(iii)(II)(aa)(CC)(ccc) and

204(a)(1)(B)(ii)(II)(aa)(CC)(bbb) of the INA.         Prior to this

amendment, a self-petitioning abused spouse was required to be

married to the abusive spouse at the time of filing the

petition.

     Congress also amended section 204(h) of the INA to permit

an abused self-petitioning spouse whose petition had already

been approved to remarry without having the approval of his or

her petition revoked.     Under section 204(h) of the INA,

remarriage of the alien after approval of the petition would not

serve as the sole basis for revocation of the petition.

Congress did not refer to the issue of remarriage in the other

provisions of section 204 pertaining to abused spouses.

     Thus, although Congress broadened the eligibility

requirement to include divorced spouses filing within two years

of the divorce, it decided only to include the possibility of

remarriage in the section pertaining to divorced spouses that

had approved petitions but had not adjusted status or entered

the United States as a permanent resident.         Congress made no

provisions for a remarried petitioner to self-petition based

upon her prior abusive marriage.         Whether knowingly or not,

Plaintiff here did just that.



                                    11
Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 12 of 19 PageID: 405



     Plaintiff divorced her first husband on July 7, 2006.           On

September 20, 2006, Plaintiff’s I-360 application as a battered

or abused ex-spouse of a United States citizen was accepted by

USCIS.    Plaintiff, however, had married her current spouse on

September 18, 2006.    The applicable version of the VTVPA did not

provide the avenue to legal resident status to a person who had

divorced her abusive spouse and had remarried prior to her I-360

application.

     Plaintiff relates that USCIS never advised her of the

requirement not to marry when she filed the I-360, and USCIS

never informed her of the requirement to update her marital

status.   Plaintiff relates that when USCIS approved her Form I-

485 application for adjustment to a lawful permanent resident on

September 30, 2010, USCIS was aware of her remarriage at that

point, but still approved the I-485 based on the previously

approved I-360.

     Plaintiff contends that the USCIS’s unwinding of those

approvals when she sought full naturalization in January 2018,

and the ultimate denial of her N-400 naturalization application

based on the improperly approved I-360 and I-485, is arbitrary

and capricious, violates her fundamental right to marry, and

constitutes cruel and unusual punishment.




                                    12
    Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 13 of 19 PageID: 406



         Even accepting as true that Plaintiff was not aware that

her remarriage rendered her unqualified to file an I-360, 6 the

USCIS’s decision is reasonable and in accordance with the law. 7

The USCIS explained in its decision:


6 The version of the I-360 form that Plaintiff completed in 2006
provided, “NOTE: Divorce or other legal termination of the
marriage to the abuser after the self-petition is properly filed
with USCIS will not be the sole basis for denial or revocation
of an approved self-petition. If you remarry before you become
a lawful permanent resident, however, your self-petition will be
denied or the approval revoked.” Form I-360 Instructions (Rev.
10/26/05)Y Page 2.

7 See Chevron, U.S.A., Inc. v. Natural Resources Defense Council,
Inc., 467 U.S. 837, 842–43 (1984) (“When a court reviews an
agency's construction of the statute which it administers, it is
confronted with two questions. First, always, is the question
whether Congress has directly spoken to the precise question at
issue. If the intent of Congress is clear, that is the end of
the matter; for the court, as well as the agency, must give
effect to the unambiguously expressed intent of Congress. If,
however, the court determines Congress has not directly
addressed the precise question at issue, the court does not
simply impose its own construction on the statute, as would be
necessary in the absence of an administrative interpretation.
Rather, if the statute is silent or ambiguous with respect to
the specific issue, the question for the court is whether the
agency's answer is based on a permissible construction of the
statute.”); CBS Corp. v. F.C.C., 663 F.3d 122, 137 (3d Cir.
2011) (“Our standard of review of agency decisions is governed
by the Administrative Procedure Act, 5 U.S.C. § 706. Under the
Administrative Procedure Act, we ‘hold unlawful and set aside
agency action, findings, and conclusions’ that are found to be
‘arbitrary, capricious, an abuse of discretion, or otherwise not
in accordance with the law.’ The scope of review under the
‘arbitrary and capricious’ standard is ‘narrow, and a court is
not to substitute its judgment for that of the agency.’
Nevertheless, the agency must reach its decision by ‘examin[ing]
the relevant data,’ and it must ‘articulate a satisfactory
explanation for its action including a ‘rational connection
between the facts found and the choice made.’”) (internal
citations omitted).
                                        13
    Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 14 of 19 PageID: 407



         The marriage and divorce documentation provided to USCIS
         makes clear that you did not disclose your true marital
         status and your true marital history at the time of your
         Form 1-360. On your Form 1-360, you stated that you were
         divorced and that you have only been married once. This
         information, however, was not true and correct. Before you
         filed your Form 1-360 and before USCIS made a decision on
         your Form 1-360, you married a different individual than
         the one through whom you claimed abuse. You never notified
         USCIS that the information was incorrect or that you
         remarried even though USCIS sent you multiple notices
         requesting additional information and evidence before
         making a final decision on your Form 1-360. Instead, you
         continued to pursue the approval of your Form 1-360 as if
         you were divorced and as if you had only been, married
         once. 8

         Your marital history and your marital status was material
         to your eligibility to self-petition as the abused spouse
         of a United States citizen. An applicant who is filing a
         Form I-360 [] as the abused spouse of a United States
         citizen is not required to be married to the abusive spouse
         at the time of filing the Form 1-360 or remain married to
         the abusive spouse until the approval of the Form 1-360.
         An applicant, however, must not remarry a different
         individual before the approval the Form 1-360. Remarriage
         prior to the approval of the Form 1-360 is a statutory
         basis for the denial of a self-petition. Remarriage prior
         to the approval of the Form 1-360 is also a statutory basis
         for automatically revoking an approved self-petition.

         Your remarriage would have resulted in the denial of your
         Form I-360 if you had truthfully disclosed your marital
         status or your marital history at the time of your self-
         petition. Your remarriage should have resulted in the
         automatic revocation of your approved Form 1-360 after you
         disclosed your marital status and your marital history at
         the time of your application for adjustment of status.

         Therefore, USCIS approved your Form 1-485 in error. . . .
         To qualify for naturalization under INA 316, you must
         demonstrate that you meet all the requirements for

8 This finding contradicts Plaintiff’s contention that USCIS
fully understood the timeline of Plaintiff’s divorce and
remarriage.


                                        14
    Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 15 of 19 PageID: 408



         naturalization including the requirement of having been
         lawfully admitted for permanent residence. You have not
         demonstrated that you have been lawfully admitted for
         permanent residence and, therefore, are ineligible
         for naturalization.

(Docket No. 22-2 at 98-101.) 9

         These findings are in accordance with the INA, VAWA, and

VTVPA, as set forth in detail above, and the USCIS provides a

rational and reasonable explanation for the denial of

Plaintiff’s N-400 naturalization application.             The Court has no

basis to find that this decision is arbitrary and capricious and

must be set aside.        See Chevron, 467 U.S. at 842–43; CBS Corp.,

663 F.3d at 137, supra note 6; Obianyo v. U.S.C.I.S.

Pennsylvania, 2019 WL 1375798, at *5–6 (D.N.J. 2019) (explaining

that the power to grant citizenship has not been conferred upon

the federal courts, and once there has been a determination that

a person does not qualify for citizenship because of failure to

satisfy the statutory requirements, the court has no discretion


9 The USCIS explained that “[n]ormally cases of unlawful
adjustment are put into removal proceedings and heard before an
Immigration Judge,” but as of 2009 USCIS policy within the Third
Circuit had changed, and the Department of Homeland Security
(DHS) was barred “from commencing removal proceedings against an
individual who has been a lawful permanent resident for more
than five years even though evidence may exist in support of
erroneous adjust to that status.” (Docket No. 22-2 at 101.)
The USCIS further explained, “Although you will not be placed
into removal proceedings at this time, the fact that you were
adjusted unlawfully remains as does your ineligibility to
naturalize as a United States citizen.” (Id.) The USCIS
therefore denied Plaintiff’s N-400 application for
naturalization. (Id.)
                                        15
 Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 16 of 19 PageID: 409



to ignore that finding and grant citizenship) (citing Koszelnik

v. Sec'y of Dep't of Homeland Sec., 828 F.3d 175, 182 (3d Cir.

2016) (“[This court] lacks equity powers to override statutory

requirements.”) (citing I.N.S. v. Pagilinan, 486 U.S. 875, 885

(1988)).

      Moreover, this Court’s limited review of the USCIS’s

properly supported decision does not enable this Court to grant

the additional relief Plaintiff seeks - a declaration that the

current version of VTVPA, and its application to Plaintiff and

others, impinges on a person’s fundamental right to marry 10 and

constitutes cruel and unusual punishment.

      There are “two sources of citizenship, and two only: birth

and naturalization.”      Miller v. Albright, 523 U.S. 420, 423–24

(1998) (quoting United States v. Wong Kim Ark, 169 U.S. 649, 702




10Plaintiff cites to Obergefell v. Hodges, 576 U.S. 644, 675–76
(2015) to support her contention that Congress’s restriction on
an abused spouse’s ability to remarry prior to filing an I-360
application is a violation of her fundamental right to marry.
In Obergefell, the Supreme Court held that “the right to marry
is a fundamental right inherent in the liberty of the person,
and under the Due Process and Equal Protection Clauses of the
Fourteenth Amendment couples of the same-sex may not be deprived
of that right and that liberty.” Obergefell, 576 U.S. at 675.
Obergefell is inapposite to the immigration context. See Bakran
v. Secretary, United States Department of Homeland Security, 894
F.3d 557, 565 (3d Cir. 2018) (explaining that the benefits of
marriage identified in Obergefell did not align with certain
immigration benefits). Additionally, the VTVPA does not prevent
a person from getting married, it only potentially impacts that
person’s ability to become a lawful permanent resident or
citizen.
                                     16
Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 17 of 19 PageID: 410



(1898)).   It is not within the power or province of this Court

to make judicial exceptions to statutory requirements for

individuals seeking naturalization.       Obianyo, 2019 WL 1375798,

at *5–6 (citing United States v. Macintosh, 283 U.S. 605, 626

(1931)).   Judicial deference to the Executive Branch – which is

charged with the enforcement of immigration and naturalization

laws – is especially appropriate in the immigration and

naturalization context.     Id. (citing I.N.S. v. Aguirre-Aguirre,

526 U.S. 415, 424-25, (1999) (citing I.N.S. v. Abudu, 485 U.S.

94, 100 (1988)).

     The prerequisites for naturalization and citizenship

require strict compliance and only those who comply with those

statutory requirements are to be granted the right of

naturalization and citizenship.       Id. (citing Fedorenko v. United

States, 449 U.S. 490, 506 (1981) (holding that courts must

exercise strict compliance with all congressionally imposed

prerequisites for citizenship) (internal citations omitted);

United States v. Ginsberg, 243 U.S. 472, 474-75 (1917) (“An

alien who seeks political rights as a member of this nation can

rightfully obtain them only upon terms and conditions specified

by Congress.”)).

     Thus, the law provides that a divorced person of an abusive

ex-spouse may apply for citizenship through an I-360 self-

petition within two years of the dissolution of that marriage,

                                    17
Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 18 of 19 PageID: 411



and during those two years the person may remarry after she has

filed an I-360 and it has been approved.        However, current law

excludes the approval of an I-360 application if the person

filing the application has remarried before the application, as

happened here.    It is for Congress, and not this Court, to

modify that exclusion if it determines it is warranted in doing

so.   See Trump v. Hawaii, 138 S. Ct. 2392, 2418 (U.S. 2018)

(quoting Fiallo v. Bell, 430 U.S. 787, 792 (1977)) (“For more

than a century, this Court has recognized that the admission and

exclusion of foreign nationals is a ‘fundamental sovereign

attribute exercised by the Government’s political departments

largely immune from judicial control.’”); Fiallo, 430 U.S. at

792 (“This Court has repeatedly emphasized that over no

conceivable subject is the legislative power of Congress more

complete than it is over the admission of aliens.”); see also

Delmas v. Gonzales, 422 F. Supp. 2d 1299, 1304 (S.D. Fla. 2005)

(“[T]he Plaintiff was not prevented from remarrying by § 1154.

Rather she faced a dilemma; the fact that remarriage prior to

approval of the self-petition would disqualify her from

obtaining lawful permanent residence as an abused spouse was a

factor to consider in deciding whether to marry at that time or

wait until her petition was approved. Congress could reasonably

conclude that an abused spouse who chooses to remarry before

approval of her self-petition based on the abuse of a former

                                    18
Case 1:19-cv-09211-NLH Document 27 Filed 08/02/21 Page 19 of 19 PageID: 412



spouse is no longer in need of protection.         Therefore, the AAO's

interpretation of § 1154 does not burden Plaintiff’s ability to

marry in a way that would violate the Constitution.”).

                               CONCLUSION

     It is well established that “[n]o alien has the slightest

right to naturalization unless all statutory requirements are

complied with.”    United States v. Ginsberg, 243 U.S. 472,

474-475 (1917).    Here, even though Plaintiff may feel that the

denial of her naturalization application is unjust and unfair,

especially considering the abuse she overcame to become a

productive and positive resident of the United States since her

arrival in the early 2000s, this Court finds no error in USCIS’s

denial of her application.      Plaintiff simply did not comply with

“all statutory requirements” for citizenship.         Consequently, the

Court will deny Plaintiff’s motion for summary judgment, and

grant Defendants’ motion for summary judgment in their favor.

     An appropriate Order will be entered.



Date: August 2, 2021                       s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    19
